Case 2:17-cr-20002-SHM Document 764 Filed 05/05/20 Page 1 of 7     PageID 2758



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                        )
UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )    No. 2:17-cr-20002-10
                                        )
DAMIEN PACK,                            )
                                        )
      Defendant.                        )
                                        )

                                     ORDER


     Before    the     Court    is   Defendant   Damien   Pack’s    pro   se

“Compassionate       Release    Petition/CARES    ACT/Home    Confinement”

request (the “Motion”), filed on April 20, 2020.             (ECF No. 761.)

The government responded on April 22, 2020.          (ECF No. 762.)       For

the following reasons, the Motion is DENIED.

I.   Background

     In March 2017, Pack was indicted for various crimes arising

from his participation in a drug trafficking organization.             (See

generally ECF No. 28.)         In October 2018, Pack pled guilty to two

counts of a Superseding Indictment.              (ECF Nos. 467-69.)       In

February 2019, the Court sentenced Pack to 51 months in prison

on each count, to be served concurrently, followed by a three-

year term of supervised release.             (ECF Nos. 580-82.)      Pack’s
Case 2:17-cr-20002-SHM Document 764 Filed 05/05/20 Page 2 of 7   PageID 2759



anticipated release date is October 20, 2021. See Federal Bureau

of Prisons Inmate Locator at https://www.bop.gov/inmateloc/In.

     On April 20, 2020, Pack filed this Motion under 18 U.S.C.

§ 3582(c)(1)(A).    (ECF No. 761.)      Pack argues that the COVID-19

virus is an “extraordinary and compelling” circumstance and that

he has a greater risk of contracting COVID-19 because the food

service workers at the facility where he is detained were in the

housing unit with inmates who have been infected with COVID-19.

(Id. at 1.)      Pack argues that he is at risk because the food

service workers are handling prisoners’ food trays and bag

lunches.   (Id.)   He argues that social distancing is impossible

because of the close living quarters in the facility.               (Id.)

Park says that the facility where he is located has been on lock-

down and is currently in quarantine and that there have been 53

cases of COVID-19.     (Id. at 2.)      He says that he is “a greater

risk to contrac[t] the C[OVID-19] virus and likely to have life

threatening effects from the virus . . . .”         (Id.)

     On April 22, 2020, the government filed a response to the

Motion, arguing that the Court does not have the authority to

consider the Motion because Pack has failed to exhaust his

administrative remedies.      (ECF No. 762.)     The government argues

that § 3582(c)(1)(A)’s administrative exhaustion requirement is

“jurisdictional” and that the Court “lacks authority to act on

[the Motion] at this time.” (ECF No. 762 at 2-4.) Alternatively,

                                    2
Case 2:17-cr-20002-SHM Document 764 Filed 05/05/20 Page 3 of 7   PageID 2760



the   government   argues   that   § 3582(c)(1)(A)’s     administrative

exhaustion requirement is a “mandatory claim-processing rule”

that must be enforced if the government raises it.             (Id. at 4-

6.)

II.   Standard of Review

      A sentencing court does not have inherent authority to

modify an otherwise valid sentence. United States v. Washington,

584 F.3d 693, 700 (6th Cir. 2009).         The authority to resentence

a defendant is limited by statute.           United States v. Houston,

529 F.3d 743, 748-49 (6th Cir. 2008) (citing United States v.

Ross, 245 F.3d 577, 585 (6th Cir. 2001)).              Eighteen U.S.C.

§ 3582(c)(1)(A) allows a court to modify a term of imprisonment

where    “extraordinary      and        compelling   reasons      warrant

[modification].”     Motions under that section have been called

“motions for compassionate release.”          United States v. McCann,

No. 13-cr-52, 2020 WL 1901089, at *1 (E.D. Ky. Apr. 17, 2020).

“The compassionate release provisions were . . . intended to be

a ‘safety valve’ to reduce a sentence in the ‘unusual case in

which the defendant’s circumstances are so changed, such as by

terminal illness, that it would be inequitable to continue the

confinement of the prisoner.’”      United States v. Ebbers, No. 02-

cr-1144, 2020 WL 91399, at *6 (S.D.N.Y. Jan. 8, 2020) (citing S.

Rep. 98-225, at 121 (1983)).




                                    3
Case 2:17-cr-20002-SHM Document 764 Filed 05/05/20 Page 4 of 7         PageID 2761



     In the First Step Act of 2018 (the “First Step Act”), Pub

L. No. 115-391, 132 Stat. 5194, 5239, Congress amended 18 U.S.C.

§ 3582(c)(1)(A)    to   allow      a    prisoner   to    file   a   motion    for

compassionate release on his own behalf.                Before the First Step

Act, a motion for compassionate release could be brought only by

the Director of the Bureau of Prisons (the “BOP”). United States

v. York, Nos. 3:11-cr-76, 3:12-cr-145, 2019 WL 3241166, at *4

(E.D. Tenn. July 18, 2019) (citing 18 U.S.C. § 3582(c)(1)(A)

(2017)).    The First Step Act modified § 3582(c)(1)(A) with the

intent of “increasing the use and transparency of compassionate

release.”      Pub.     L.   No.       115-391,    132    Stat.     5194,    5239

(capitalization omitted); see also Ebbers, 2020 WL 91399, at *7.

     Section 3582(c)(1)(A) now provides that:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative
     rights to appeal a failure of the Bureau of Prisons to
     bring a motion on the defendant’s behalf or the lapse
     of 30 days from the receipt of such a request by the
     warden of the defendant’s facility, whichever is
     earlier, may reduce the term of imprisonment . . .
     after considering the factors set forth in section
     3553(a) to the extent that they are applicable, if it
     finds that —-

     (i) extraordinary and compelling reasons warrant such
     a reduction . . .

     and that such a reduction is consistent with applicable
     policy statements issued by the Sentencing Commission
     . . . .

     Section    3582(c)(1)(A)          requires    a    defendant    to     “first

exhaust [his] administrative remedies [with the BOP] before
                                         4
Case 2:17-cr-20002-SHM Document 764 Filed 05/05/20 Page 5 of 7            PageID 2762



seeking judicial relief.”          United States v. Koch, No. 01-cr-083,

2019 WL 3837727, at *1-2 (E.D. Ky. Aug. 14, 2019).                      A defendant

may exhaust his administrative remedies in one of two ways: (1)

by exhausting his “administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf,” or (2)

upon “the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A); see York, 2019 WL 3241166, at *5

(“Other district courts have recognized that the language of

§ 3582(c)(1)(A), as amended by the First Step Act, requires the

defendant to file an administrative request with the BOP ‘and

then either exhaust administrative appeals or wait thirty days

after   submitting       his     request       to   the    BOP.’”)    (emphasis   in

original) (quoting United States v. Heromin, No. 11-cr-550, 2019

WL 2411311, at *1 (M.D. Fla. June 7, 2019)).                  The defendant bears

the   burden    of     showing    he   has      exhausted     his    administrative

remedies and is entitled to compassionate release.                      See Ebbers,

2020 WL 91399, at *4 (citing United States v. Butler, 970 F.2d

1017, 1026 (2d Cir. 1992)).

III. Analysis

      Pack     moves    for    compassionate         release    under    18   U.S.C.

§ 3582(c)(1)(A).        (ECF No. 761.)          He asks the Court for release

to home confinement.           (See id. at 2.)            The Court does not have

authority under 18 U.S.C. § 3582(c)(1)(A) to place a prisoner in

                                           5
Case 2:17-cr-20002-SHM Document 764 Filed 05/05/20 Page 6 of 7       PageID 2763



home confinement.      See Miller v. United States, No. 16-cr-20222,

2020 WL 1814084, at *2 (E.D. Mich. Apr. 9, 2020) (collecting

cases).     Therefore, the Court construes Pack’s Motion as a

request for immediate release.

       Pack has not exhausted his administrative remedies with the

BOP.    Before moving for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), a defendant must ask the BOP to file a motion

for    compassionate    release   on       his   behalf,   and   then   “fully

exhaust[] all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant’s behalf” or wait until

“30 days from the receipt of such a request by the warden of the

defendant’s facility” have elapsed.              18 U.S.C. § 3582(c)(1)(A).

Pack has presented no evidence that he has asked the BOP to file

a motion for compassionate relief on his behalf.                 (See ECF No.

762-1 at 1.)    The Court does not have authority to consider the

Motion. 1   See, e.g., United States v. Raia, No. 20-1033, 2020 WL




1
  It is unnecessary to address the government’s argument and whether
§ 3582(c)(1)(A)’s exhaustion regime is a jurisdictional prescription
or a mandatory claim-processing rule because the Court can decide the
present issue without reaching that question. See Manrique v. United
States, 137 S. Ct. 1266, 1272 (2017) (declining to address the
jurisdictional question because the requirement at issue was “at least
a mandatory claim-processing rule”); United States v. Ogarro, No. 18-
cr-373-9, 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020)
(“[R]egardless of whether the statute is jurisdictional or a claim-
processing rule, its exhaustion requirements are clearly mandatory.”);
United States v. Monzon, No. 99-cr-157, 2020 WL 550220, at *2 (S.D.N.Y.
Feb. 4, 2020) (“It is unnecessary to resolve here whether § 3582(c)
creates a jurisdictional bar to the modification of [defendant’s]
sentence or simply sets forth a statutory exhaustion requirement.”).
                                       6
Case 2:17-cr-20002-SHM Document 764 Filed 05/05/20 Page 7 of 7   PageID 2764



1647922, at *2-3 (3d Cir. Apr. 2, 2020) (holding that a failure

to satisfy § 3582(c)(1)(A)’s exhaustion requirement foreclosed

the    court’s     consideration     of    defendant’s       motion     for

compassionate release and that “strict compliance with [the]

exhaustion   requirement    takes   on    added   --   and   critical   --

importance” during the current crisis).           The Court DENIES the

Motion with leave to renew if Pack exhausts his administrative

remedies with the BOP.

IV.   Conclusion

      For the foregoing reasons, the Motion is DENIED.



So ordered this 4th day of May, 2020.


                                   /s/ Samuel H. Mays, Jr.
                                 SAMUEL H. MAYS, Jr.
                                 UNITED STATES DISTRICT JUDGE




                                    7
